Citation Nr: 1636879	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-17 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right eye disability, to include retinopathy and optic neuropathy (claimed as retinopathy of the right eye), to include as secondary to Agent Orange exposure, and as secondary to service-connected diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Optic neuropathy of the right eye is etiologically related to service-connected DM.


CONCLUSION OF LAW

Optic neuropathy of the right eye was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Veteran does not contend, and the evidence does not show, that the Veteran's current right eye disability (optic neuropathy) developed during active military service.  Rather, the Veteran contends that the disorder is secondary to Agent Orange exposure in service or in the alternative, his service-connected DM.  

Service treatment records are negative for any evidence of a right eye disability, and the post-service medical evidence of record shows that a right eye disability was not diagnosed for many years after the Veteran's discharge.

The medical evidence in this case regarding the etiology of the Veteran's diagnosed right eye disability (optic neuropathy), including whether it is related to the service-connected DM, is somewhat conflicting.  

In this regard, May 2003 private treatment records show that the Veteran had suffered an idiopathic right anterior ischemic optic neuropathy.  The private physician noted that the risk factors for this disorder included age and vascular risk factors of blood pressure, diabetes, hypercholesterolemia, and smoking.

The January 2011 VA examiner opined that found no retinopathy, but noted that in 2003, the Veteran was assessed with anterior ischemic optic neuropathy, attributed to his anatomical disk at risk, which was from birth, age and vascular risk factors at that time, which were hypertension and hypercholesterolemia.  The examiner concluded that the Veteran's vision problems resulted from anterior ischemic optic neuropathy (AION), not due to diabetes.  He did not give a comprehensive rationale for this negative opinion, and did not discuss whether the Veteran's optic neuropathy was related to Agent Orange exposure.  As such, the Board finds the opinion incomplete, and therefore, inadequate for evaluation purposes.

In an April 2011 statement, another private physician opined that the Veteran's optic neuropathy is more likely than not related to Agent Orange exposure because the etiology is unknown.

The Board finds this opinion generally confusing.

A June 2014 VA examiner diagnosed the Veteran with decreased vision of the right eye, and opined that his history of sudden unilateral painless onset with subsequent optic nerve pallor is consistent with anterior ischemic optic neuropathy, a term used to describe ischemic injury to the optic nerve, due to inadequate vascular perfusion, a condition very common in aging patients with chronic generalized microvascular disease, associated with diabetes, hypertension and atherosclerosis.  The examiner also concluded that there is no evidence that the vision loss in the right eye is related to Agent Orange exposure many years ago; explaining that if the Veteran's optic nerve damage were related to exposure to a toxin, one would expect to see similar damage to both optic nerves and the vision loss would have occurred nearer the time of exposure.  He also diagnosed mild dry macular degeneration and diabetes without obvious diabetic retinopathy.

In a July 2014 addendum, a VA examiner clarified that the diagnosed optic neuropathy and macular degeneration are two entirely different entities, which are unrelated to each other and do not share similar causes.  Optic neuropathy is a disorder of the optic nerve the large nerve that leads from the eye to the brain, whereas macular degeneration is a hereditary degenerative disease of the retina, the thin layer inside the eye, which picks up the visual images, much like the film in a camera.  The examiner opined that macular degeneration is not caused by diabetes because it is hereditary.  The examiner also opined that optic neuropathy is not caused by diabetes.  Her explanation was that optic neuropathy can be caused by a number of things, including inflammation, pressure, vascular insufficiency, trauma and can also be idiopathic (occurs without any known cause).  Vascular insufficiency is one of the things that can cause optic nerve damage.  The examiner did note that vascular insufficiency itself can be caused by a number of things, including diabetes.  However, she concluded that as the percentage of cases of optic neuropathy which can be attributed directly to diabetes is very small, she could not state that the optic neuropathy was "at least as likely as not" caused by diabetes.

In another addendum dated in October 2014, another VA examiner opined that the Veteran has optic neuropathy, and DM is not a recognized risk factor for optic neuropathy per medical literature.  She noted further that examination confirmed no changes associated with DM in the eye and thus, it is less likely than not that optic neuropathy is due to DM.

A private physician and the July 2014 VA examiner have concluded that diabetes is a risk factor for optic neuropathy, which the Veteran is diagnosed with.  Furthermore, while the July 2014 VA examiner did not directly link optic neuropathy to diabetes, she did indicate that optic neuropathy (optic nerve damage) can be caused by among other things, vascular insufficiency, which itself can be caused by diabetes, albeit in a small number of cases.  Therefore, the Board finds that both physicians have positively linked the Veteran's optic neuropathy of the right eye to his service-connected DM, to some degree.

There is evidence against the claim, in that the October 2014 VA examiner has opined that DM is not a recognized risk factor for optic neuropathy.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to the question of whether the Veteran's optic neuropathy of the right eye was caused by his service-connected DM.  Thus, the Board finds that service connection for optic neuropathy of the right eye, on a secondary basis, is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.310.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

ORDER

Service connection for optic neuropathy of the right eye is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


